DETAILED ACTION
1. 	In view of the appeal brief filed on March 31, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final12) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/            Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                            

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘one or more layers’ means that the claimed label comprises a film that comprises at least one polyethylene film. The phrase ‘said film is comprised of’ is therefore indefinite, because it is unclear if the phrase ‘said film’ refers to the film that the label comprises, or the polyethylene film. For purposes of examination, the phrase will be interpreted to refer to the polyethylene film, because paragraph 0016 of the instant specification discloses that polyethylene is preferably from about 50 wt% to about 100 wt% of the unidirectional – oriented heat shrinkable polymeric film.

4. 	Claim 32 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. Claim 32 recites the phrase ‘the contoured areas’ in line 2. There is insufficient
antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 3 — 4, 8, 10, 12 — 13, 20 — 25 and 29 — 32 are rejected under 35 U.S.C.
103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by
Arthurs et al (U.S. Patent No. 2004/0234800 A1) and Woods et al (U.S. Patent Application
Publication No. 2011/0033698 A1).
With regard to Claim 1, Williams discloses a multilayer film (column 3, lines 15 — 19) that is biaxial oriented in a first orientation (primary orientation; column 8, lines 31 — 35) and uniaxial machine direction oriented in a subsequent orientation (secondary orientation; column 8, lines 47 — 55), and is therefore unidirectional — oriented, and has a unidirectional shrinkage of more than 20% (greater than 20% in the machine direction; column 9, lines 25 — 32) and no greater than 5% in the direction normal to the direction of secondary orientation (column 9, lines 39 — 45) at a temperature of 135 degrees Celsius (column 9, lines 29 — 32); the film is a label because Williams discloses that labelling is especially susceptible to covering with heat shrinkable films (column 1, lines 53 — 56); the film comprises a core layer comprising polypropylene (column 4, lines 66 — 67) and a skin layer that is 100% by weight of
a polyethylene that is HDPE by weight because no other polymeric material is disclosed (column
7, lines 1 — 7) on both sides of the core layer (column 7, lines 22 — 26). Because a multilayer
film is disclosed, each HDPE layer is also a film, that is 100 wt % polyethylene, and is therefore a film comprising one layer of a biaxial – oriented and subsequently uniaxial – oriented machine direction – oriented polyethylene film, and the film is comprised in the label.
Williams does not disclose that the skin layers have a melting point above 135 degrees
Celsius, but Arthurs et al disclose that HDPE has a melting point from 125 to 140
degrees Celsius (paragraph 0027). It would have been obvious for one of ordinary skill in the art
to select any melting point within the disclosed range, including melting points that are greater than 135 degrees Celsius. The disclosed shrinkage would therefore be below the melting
temperature of the film.
Alternatively, the core layer disclosed by Williams comprises, in addition to the
polypropylene, 0 to 40 wt% ethylene — propylene copolymer (column 5, lines 1 — 6) having a
density of 0.89 to 0.92 g/cm3 (column 4, lines 30 — 35) and the core layer has a thickness of 30
microns and density of 0.6 to 0.75 g/cc (column 6, lines 5 — 11) and each skin layer has a range of thickness of 0.5 to 3 microns (column 7, lines 31 — 34). The maximum thickness of the range is therefore 10% of the thickness of the core layer. Each skin layer therefore comprises an amount of polyethylene that would increase the amount of polyethylene in the core layer from 40 wt% to 50 wt%, if it were added to the core layer; in fact, the increase would be from 40 wt% to greater than 50 wt%, because the polyethylene in each skin layer has a higher density than the polyethylene in the core layer.  Therefore, under an alternative interpretation, the three layers of the film, together, comprise polyethylene that comprises HDPE, because the polyethylene is the HDPE in addition to the ethylene — propylene copolymer. Although the disclosed range of the amount of the polyethylene is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. 
Williams fails to disclose a label having an outer surface and an inner surface coated with a pressure sensitive adhesive. The alternative interpretation of Williams therefore also fails to disclose a label having an outer surface and an inner surface coated with a pressure sensitive adhesive.
 Woods et al teach a label having a pressure sensitive adhesive (paragraph 0101) that is
coated (paragraph 0092) for the purpose of allowing labels to be removed by peeling the label
from the substrate (paragraph 0107).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
pressure sensitive adhesive, therefore an outer surface and an inner surface coated with a
pressure sensitive adhesive, in order to allow labels to be removed by peeling the label from the
substrate as taught by Woods et al.
With regard to Claim 3, Williams discloses an additive that improves optical properties
because a cavitation agent resulting in a white opaque product is disclosed (column 5, lines 55 — 64), therefore provided by a user desiring a product that is optically white.
With regard to Claim 4, as stated above, Williams discloses a shrinkage in the machine
direction greater than 25% (column 9, lines 10 — 15). Although the disclosed range is not
identical to the claimed range, the disclosed range overlaps the claimed range. It would have
been obvious for one of ordinary skill in the art to select any value within the disclosed range,
including values that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, Williams discloses an outer layer that is a coating (column 8,
lines 19 — 24). Williams fails to disclose a coating that is transparent. However, Williams
discloses that shrinkage of shrinkable films results in a film that is either transparent or opaque (column 1, lines 27 — 30). It therefore would have been obvious for one of ordinary skill in the art to provide for a label, including the outer layer, that is transparent, in order to provide for a film that is transparent, or alternatively that is opaque, in order to provide for a film that is opaque.
With regard to Claim 10, a shear strength of at least 400 g/in is taught by Woods et al
(paragraph 0107).
With regard to Claims 12 — 13, Williams discloses a label applied to a bottle (column 1,
lines 53 – 56), therefore a consumer product.
With regard to Claim 20, Williams discloses a method comprising shrinking the label noted in the rejection set forth above onto a bottle (column 1, lines 58 — 63), therefore a consumer product.
With regard to Claim 21, Williams discloses printing (column 6, lines 22 – 24) and discloses that the shrinkage of a shrink film conforms the shrink film to the contour of a product (column 1, lines 27 – 30). The claimed aspect of being ‘cut’ is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is obvious even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 22, an additive is disclosed by Williams that is an antiblocking agent (column 7, lines 35 — 45). The additive therefore imparts a functional property, which is antiblocking.
With regard to Claim 23, the label is produced by coextrusion (column 8, lines 25 — 30).
With regard to Claims 24 — 25, the label is produced by coating (column 8, lines 19 —
24). The claimed aspect of extrusion coating is directed to a product — by — process limitation.
Therefore, as the product in the claim is the same as the prior art as outlined above, the claim is obvious even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 29 – 32, because polyethylene is disclosed, a primary polymeric component is disclosed that is 100 wt% polyethylene.

7. 	Claims 6, 11 and 14 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No.
2004/0234800 A1) and Woods et al (U.S. Patent Application Publication No. 2011/0033698 A1)
and further in view of Shacklett (U.S. Patent No. 5,292,566).
Williams, Arthurs et al and Woods et al disclose a label as discussed above.  With regard to Claim 6, Williams, Arthurs et al and Woods et al fail to disclose a non — shrink film layer.
Shacklett teaches a label having a non — shrink film layer that is a topmost layer (column 3, lines 30 — 33) for the purpose of obtaining a label for a battery having reduced incidence of defects where the labels are heated to cause shrinkage (column 3, lines 8 — 17).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
non — shrink film layer that is a topmost layer in order to provide a label for a battery having reduced incidence of defects where the labels are heated to cause shrinkage as taught by Shacklett. Additionally, Williams discloses in column 1, lines 53 – 56 the use of heat shrinkable film for the labelling of ‘materials such as cylindrical materials’ and Shacklett teaches in column 1, lines 14 – 17 that typical prior art batteries are cylindrical, as shown in Figure 3. The disclosure of Williams of heat shrinkable film for the labelling of ‘materials such as cylindrical materials,’ in combination with the teachings of Shacklett that batteries require labels, and that typical batteries are cylindrical, further makes it obvious for one of ordinary skill in the apply the label disclosed by Williams to the battery taught by Shacklett. Shacklett also teaches in column 4, lines 12 – 15 that it ‘will be appreciated by those skilled in the art that other alternative embodiments of the present invention include the incorporation of a non – shrinkable top plastic layer in other forms of multilayer battery label.’ 
With regard to Claim 11, Williams fails to disclose a release liner. However, Shacklett further teaches a release liner (backing having an adhesive repellent layer; column 3, lines 36 — 50) for the purpose of obtaining a label that is detachably held in place prior to application to a battery (detachably arranged; column 3, lines 8 — 17).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
release liner in order to provide a label that is detachably held in place prior to application to a battery as taught by Shacklett. 
With regard to Claims 14 – 15, Shacklett teaches dry cell batteries (column 4, lines 40 — 42). 
With regard to Claims 16 — 17, Williams discloses a label that fully wraps, 360 degrees around the circumference, because a label that is a shrinkable tube is disclosed (column 1, lines 59 – 62), and Shacklett teaches that the height of the label extends beyond the ends of the battery and the top and bottom ends of the battery are encased by the label, because the label shrinks over the end faces of the battery (column 3, lines 8 – 12). 

8. 	Claims 18 — 19 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800 A1) and Woods et al (U.S. Patent Application Publication No. 2011/0033698 A1) and further in view of Holoubek et al (U.S. Patent No. 3,823,850).
Williams, Arthurs et al and Woods et al disclose a label as discussed above. With regard
to Claim 18, Williams, Arthurs et al and Woods et al fail to disclose a flexible squeeze tube
comprising a body and a shoulder.
Holoubek teaches the labelling of a flexible squeeze tube (toothpaste tube; column 12,
lines 8 — 14) having a shoulder and a body (wall structure; column 12, lines 1 — 4) for the
purpose of obtaining a package impermeable to volatile substances (column 1, lines 8 — 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
flexible squeeze tube comprising a body and a shoulder in order to obtain a package impermeable to volatile substances as taught by Holoubek.
With regard to Claim 19, as stated above, Williams discloses a label that fully wraps, 360 degrees around the circumference, because a label that is a shrinkable tube is disclosed (column 1, lines 59 – 62), and Shacklett teaches that the height of the label extends beyond the ends of the battery and the top and bottom ends of the battery are encased by the label, because the label shrinks over the end faces of the battery (column 3, lines 8 – 12). .
With regard to Claim 28, Williams, Arthurs et al and Woods et al fail to disclose a flexible squeeze tube.
Holoubek et al teach the labelling of a flexible squeeze tube (toothpaste tube; column 12,
lines 8 — 14) for the purpose of obtaining a package impermeable to volatile substances
(column 1, lines 8 — 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
flexible squeeze tube in order to obtain a package impermeable to volatile substances as taught
by Holoubek.

9. 	Claims 26 — 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams
(U.S. Patent No. 6,322,883 B1) as evidenced by Arthurs et al (U.S. Patent No. 2004/0234800
Al) and Woods et al (U.S. Patent Application Publication No. 2011/0033698 A1) and further in
view of White et al (U.S. Patent Application No. 2009/0152136 A1).
Williams, Arthurs et al and Woods et al disclose a label as discussed above. With regard
to Claims 26 — 27, Williams, Arthurs et al and Woods et al fail to disclose a varnish printed
onto the label having an additive that imparts coefficient of friction control.
White et al teach a label having a varnish that imparts coefficient of friction control in
order to provide slipping onto a bottle (paragraph 0042).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
varnish printed onto the label having an additive that imparts coefficient of friction control
in order to provide slipping onto a bottle as taught by White et al.

. 
ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments in the Appeal Brief have been carefully considered but have not been found to be persuasive for the reasons set forth below. Prosecution has been reopened, however, to add the new 35 U.S.C. 112, second paragraph rejection of Claims 1 and 13 above.
Applicant argues, on page 11 of the Appeal Brief, that in the examples of Williams the high density polyethylene skin layers have a thickness of three quarters of a micron, so the amount of polyethylene in the film is not at least 50% by weight. 
However, the invention disclosed by Williams is not limited to the examples. Furthermore, as stated in the previous Action, before the examples begin, Williams discloses skin layers each having a thickness ranging from half a micron to 3 microns and a core layer having a thickness of 30 microns. Therefore, as stated above, the maximum thickness of the range is 10% of the thickness of the core layer. Each skin layer therefore comprises an amount of polyethylene that would increase the amount of polyethylene in the core layer from 40 wt% to 50 wt%, if it were added to the core layer; in fact, the increase would be from 40 wt% to greater than 50 wt%, because the polyethylene in each skin layer has a higher density than the polyethylene in the core layer. Although the disclosed range of the amount of the polyethylene is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. 
Applicant also argues, on page 13, that ethylene – propylene copolymer comprising only 2 – 7% ethylene by weight, as disclosed in the examples of Williams, is not polyethylene. 
However, all ethylene – propylene copolymers are polyethylene, because they are copolymers of polyethylene. More specifically, the polymerized ethylene – propylene copolymers include repeating units of ethylene which meets the definition of “a polyethylene” as claimed.  
Applicant also argues, on page 14, that each skin layer is not a high density polyethylene film but is instead a minority component of the total film and that the properties of the film are a combination of all the layers. 
However, each skin layer is a polyethylene film, because each skin layer is a layer of polyethylene. Furthermore, the properties of the claimed ‘polyethylene film’ are not claimed.
Applicant also argues on page 14 that an inner surface coated with a pressure sensitive adhesive would not be disclosed because Williams discloses coating of an ‘outer, exposed surface.’ 
However, after the label is applied to the bottle the ‘outer, exposed surface’ would become an inner surface and the opposite surface of the label becomes the outer surface. Also, applicant’s specification states in paragraph 0031 that the ‘backside’ of the label is the ‘inside’ of the label and the ‘inside’ is coated with pressure sensitive adhesive. The adhesive can then be laminated to a release film which is a liner or a release substrate, but the backside of the label is referred to as the ‘inside’ before lamination. Therefore, one of the outer exposed surfaces is defined as an inner surface.    
Applicant also argues, on page 16, that the layer structure of the label taught by Shacklett, is different chemically from the layer structure disclosed by Williams. 
However, Shacklett teaches in column 4, lines 12 – 15 that ‘It will be appreciated by those skilled in the art that other alternative embodiments of the present invention include the incorporation of a non – shrinkable top plastic layer in other forms of multilayer battery label.’ Furthermore, as stated above, Williams discloses in column 1, lines 53 – 56 the use of heat shrinkable film for the labelling of ‘materials such as cylindrical materials,’ and Shacklett teaches in column 1, lines 14 – 17 that typical prior art batteries are cylindrical, as shown in Figure 3. It would therefore be appreciated by those skilled in the art that the teaching of the incorporation of a non – shrinkable layer by Shacklett is not limited to a battery label having the layer structure taught by Shacklett, and  that the purpose of the non – shrinkable top plastic layer, to reduce incidence of defects where the labels are heated to cause shrinkage, is independent of composition, such that its benefits can be experienced in other shrinkable labels.

 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782